 



Exhibit 10.6
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
SUMMARY OF RESTRICTED STOCK GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this restricted stock award agreement (the
“Agreement”), the following number of shares of Restricted Stock, on the terms
set forth below:

     
GRANTEE
  — (refer to Equiserve account for details)
TOTAL RESTRICTED SHARES AWARDED
  — (refer to Equiserve account for details)
DATE OF AWARD
  — (refer to Equiserve account for details)
PERIOD OF RESTRICTION
  Subject to the Plan and the Agreement attached hereto, the Period of
Restriction shall lapse, and Shares shall vest and become free of the forfeiture
and transfer restrictions contained in the Agreement, on the third (3rd)
anniversary of the Date of Award.

TERMS OF AGREEMENT

  1.   Grant of Restricted Stock. The Company hereby grants to the Grantee the
total number of shares of Restricted Stock (the “Shares”) set forth above,
subject to the terms, definitions and provisions of the Plan and this Agreement.
All terms, provisions, and conditions applicable to the Shares set forth in the
Plan and not set forth herein are incorporated by reference. To the extent any
provision hereof is inconsistent with a provision of the Plan, the provisions of
the Plan will govern. All capitalized terms that are used in this Agreement and
not otherwise defined herein shall have the meanings ascribed to them in the
Plan.     2.   Restrictions and Their Release.

  a.   Restrictions. Except as otherwise provided in the Plan and this
Agreement, the Grantee may not sell, assign, pledge, exchange, transfer,
hypothecate or encumber any Shares subject to this Award until the Period of
Restriction set forth above shall lapse (the “Restrictions”).     b.   Custody,
Dividends and Voting Rights.

  i.   As soon as practicable following the grant of Restricted Stock, the
Shares of Restricted Stock shall be registered in the Grantee’s name in
certificate or book-entry form. If a certificate is issued, it shall bear an
appropriate legend referring to the restrictions and it shall be held by the
Company, or its agent, on behalf of the Grantee until the Period of Restriction
has lapsed or otherwise been satisfied. If the Shares are registered in
book-entry form, the restrictions shall be placed on the book-entry
registration. The Grantee may also be required to execute and return to the
Company a blank stock power for each Restricted Stock certificated (or
instruction letter, with respect to the Shares registered in book-entry form),
which will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.     ii.   Except for the transfer restrictions, and subject to such
other restrictions, if any, as determined by the Committee, the Grantee shall
have all other rights of a holder of Shares, including the right to receive
dividends paid (whether in cash or property) with respect to the Restricted
Stock and the right to vote (or to execute proxies for voting) such Shares. If
all or part of a dividend in respect of the Restricted Stock is paid in Shares
or any other security issued by the Company, such Shares or other securities
shall

 



--------------------------------------------------------------------------------



 



      be held by the Company subject to the same restrictions as the Restricted
Stock in respect of which the dividend was paid.

  c.   Release of Restrictions. Upon the lapse of the Period of Restriction, the
Shares will be released from the Restrictions. The Company or its designee will
notify the Grantee in advance of the release of Restrictions and make
arrangements for the form in which the released Shares will be issued to the
Grantee.     d.   Taxes. Pursuant to Section 16 of the Plan, the Committee shall
have the power and the right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to this Award. The Committee may condition
the delivery of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory tax
withholding rate that could be imposed on the transaction (or such other rate
that will not result in a negative accounting impact). Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

  3.   Termination of Employment or Service.

  a.   If the Grantee’s employment or service with the Company and its
Subsidiaries is terminated for any reason, any Shares not released from the
Restrictions before such termination of employment or service shall be
forfeited. Notwithstanding the above, if the Grantee’s termination of employment
or service is due to death or Disability, the Shares of Restricted Stock shall
become 100% vested and the Restrictions on the Shares shall lapse as of such
termination date.     b.   Definition of “Disability.” For purposes of this
Agreement, the Grantee’s employment shall be deemed to have terminated due to
the Grantee’s Disability if the Grantee is entitled to long-term disability
benefits under the Company’s long-term disability plan or policy, as in effect
on the date of termination of the Grantee’s employment.

  4.   Authorization to Return Forfeited Shares. The Grantee authorizes the
Company or its designee to return to the Company all Shares which are forfeited
pursuant to the provision of this Agreement or the Plan.     5.   Section 83(b)
Election. The Grantee acknowledges receipt of information concerning the
Grantee’s right within thirty days from the date on the letter transmitting this
Agreement to the Grantee to make an election, pursuant to Section 83(b) of the
Internal Revenue Code, to pay income tax currently rather than when the Shares
are released from Restrictions. The Grantee agrees that s/he will notify the
Company immediately if such a Section 83(b) election is made.     6.   Change in
Control. Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under Applicable Laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges, any Shares
subject to Restrictions shall become 100% vested and the Restrictions on the
Shares shall lapse, unless the Shares are assumed, converted or replaced by the
continuing entity; provided, however, that in the event the Participant’s
employment is terminated without Cause or by the Participant for Good Reason
within twenty-four (24) months following consummation of a Change in Control,
the Period of Restriction on any replacement awards shall lapse. For purposes of
this Agreement, the term “Good Reason” shall have the meaning set forth in any
employment agreement or severance agreement or policy applicable to the Grantee.
    7.   Protection of Trade Secrets and Limitations on Exercise.

  a.   Definitions.

  i.   “Affiliated Company” means any organization controlling, controlled by or
under common control with the Company.

2



--------------------------------------------------------------------------------



 



  ii.   “Confidential Information” means technical or business information not
readily available to the public or generally known in the trade, including
inventions, developments, trade secrets and other confidential information,
knowledge, data and know-how of the Company or any Affiliated Company, whether
or not they originated with the Grantee, or information which the Company or any
Affiliated Company received from third parties under an obligation of
confidentiality.     iii.   “Conflicting Product” means any product, process,
machine, or service of any person or organization, other than the Company or any
Affiliated Company, in existence or under development that (1) resembles or
competes with a product, process, machine, or service upon or with which the
Grantee shall have worked during the two years prior to the Grantee’s
termination of employment with the Company or any Affiliated Company or (2) with
respect to which during that period of time the Grantee, as a result of his/her
job performance and duties, shall have acquired knowledge of Confidential
Information, and whose use or marketability could be enhanced by application to
it of Confidential Information. For purposes of this section, it shall be
conclusively presumed that the Grantee has knowledge of information to which
s/he has been directly exposed through actual receipt or review of memorandum or
documents containing such information or through actual attendance at meetings
at which such information was discussed or disclosed.     iv.   “Conflicting
Organization” means any person or organization that is engaged in or about to
become engaged in research on or development, production, marketing or selling
of a Conflicting Product.

  b.   Right to Retain Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of these Shares, the Grantee
agrees that the Grantee’s right to the Shares is contingent upon the Grantee
refraining, during the Period of Restriction and for a period of one (1) year
after the date of release of Restrictions, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Grantee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Grantee and the Conflicting Organization that the Grantee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Period of Restriction or at any time within one (1) year
after the release of Restrictions, the Grantee shall render services to any
Conflicting Organization other than as expressly permitted herein, the Shares,
whether vested or not, will be immediately forfeited, and the Grantee shall
immediately return to the Company the Shares or the pre-tax income derived from
any disposition of the Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS
NOT INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE FORFEITURE OF THE SHARES AND A
RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES
IF THE GRANTEE SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE PERIOD OF
RESTRICTION OR WITHIN ONE YEAR AFTER RELEASE OF RESTRICTIONS.     c.   No
Interference or Solicitation. In partial consideration for the award of these
Shares and to forestall the disclosure or use of Confidential Information, the
Grantee agrees that during the Period of Restriction and for a period of one
(1) year after the date release of Restrictions, s/he shall not, for
himself/herself or any third party, directly or indirectly (i) divert or attempt
to divert from the Company (or any Affiliated Company) any business of any kind
in which it is engaged, including, without limitation, the solicitation of its
customers as to Conflicting Products, or interference with any of its suppliers
or customers (collectively, “Interfere”), or (ii) solicit for employment any
person employed by the Company, or by any Affiliated Company, during the period
of such person’s employment and for a period of one (1) year after the
termination of such person’s employment with the Company or any Affiliated
Company (collectively, “Solicit”). If, during the Period of Restriction or at
any time within one (1) year after the date of release of

3



--------------------------------------------------------------------------------



 



      Restrictions, the Grantee breaches his/her obligation not to Interfere or
Solicit, the Shares, whether vested or not, will be immediately forfeited, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.

  d.   Injunctive and Other Available Relief. By acceptance of these Shares, the
Grantee acknowledges that, if the Grantee were to breach or threaten to breach
his/her obligation hereunder not to Interfere or Solicit, the harm caused to the
Company by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity.

  8.   Miscellaneous Provisions.

  a.   Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
    b.   Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 18 of the Plan may be made
without such written agreement.     c.   Severability. In the event any
provision of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced as if such illegal
or invalid provision had not been included.     d.   References to Plan. All
references to the Plan shall be deemed references to the Plan as may be amended.
    e.   Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.     f.   Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or by the
Company forthwith to the Board or the Committee, which shall review such dispute
at its next regular meeting. The resolution of such dispute by the Board or the
Committee shall be final and binding on all persons.     g.   Section 409A
Compliance. To the extent applicable, it is intended that the Plan and this
Agreement comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Section 409A”). Any provision of the
Plan or this Agreement that would cause this Award to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

                  THE CLOROX COMPANY    
 
           
 
  By:        
 
           
 
  Title:   President and CEO    
 
           

4



--------------------------------------------------------------------------------



 



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE RELEASE OF RESTRICTION ON THE
SHARES PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement for the fiscal year ended June 30,
2005 (the “Prospectus Information”) are available for viewing on the Company’s
Cloroxweb site at http://CLOROXWEB/hr/stock/. The Grantee hereby consents to
receive the Prospectus Information electronically, or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Grantee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. The Grantee further agrees to notify
the Company upon any change in the residence address indicated below.

                     
 
   Dated:         Signed:        
 
                 
 
              Grantee    

         
 
  Residence Address:    
 
       
 
       
 
       
 
       

5